Filed 4/3/14 P. v. Coranado CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



THE PEOPLE,                                                                                  C073476

                   Plaintiff and Respondent,                                    (Super. Ct. No. SF107386A)

         v.

CONNIE EVETTE SALAZAR CORANADO,

                   Defendant and Appellant.




         Defendant Connie Evette Salazar Coranado appeals the judgment imposed after
she pleaded guilty to a felony offense and the sentence was executed after she violated
probation. She contends that under the Criminal Justice Realignment Act of 2011
(Realignment Act) (Stats. 2011, 1st Ex. Sess. 2011-2012, ch. 15), the trial court did not
have discretion to sentence her to state prison. We disagree and affirm the judgment.
                                                 BACKGROUND
         In May 2010 defendant pleaded guilty to possessing cocaine base for sale
(Health & Saf. Code, § 11351.5) and admitted she had a prior conviction for sale of a



                                                             1
controlled substance (Health & Saf. Code, § 11352; Pen. Code, § 667.5, subd. (b)).1
Consistent with the plea agreement, the trial court sentenced defendant to an aggregate
term of six years in state prison, stayed execution of the sentence, placed her on five
years of probation, and ordered her to serve 210 days in county jail.
        In August 2012 the probation officer filed a petition alleging a violation of
probation. After a contested hearing, the trial court found defendant had violated
probation. At sentencing in March 2013, the trial court denied probation and, over
defendant’s objection, ordered the previously imposed six-year sentence executed. The
court also ordered the sentence be served in state prison, finding it did not qualify for
handling under section 1170, subdivision (h). (People v. Howard (1997) 16 Cal. 4th
1081; People v. Gipson (2013) 213 Cal. App. 4th 1523 (Gipson).)
                                       DISCUSSION
        Defendant contends the trial court could not sentence her to state prison because
she should have been sentenced pursuant to section 1170, subdivision (h). We disagree.
        Pursuant to the Realignment Act, many felonies are no longer punished by
confinement in state prison but are instead subject to confinement in county jail. (§ 1170,
subd. (h)(1), (2).) Felons sentenced under this provision may have a concluding portion
of the county jail term suspended and placed under the mandatory supervision of the
county probation department. (§ 1170, subds. (h)(5)(B), (i).) Although defendant’s
crime is subject to sentencing under the Realignment Act, the Realignment Act’s
sentencing scheme applies only to defendants “sentenced on or after October 1, 2011.”
(§ 1170, subd. (h)(6).) Here, the trial court imposed and stayed execution of the six-year
state prison sentence on May 13, 2010, and executed the sentence on March 7, 2013.
Thus, the issue is: when was defendant sentenced?




1   Undesignated statutory references are to the Penal Code.

                                              2
       Defendant relies on People v. Clytus (2012) 209 Cal. App. 4th 1001 to support her
claim that she was sentenced when the trial court executed the previously imposed term
and therefore should have been sentenced to county jail pursuant to section 1170,
subdivision (h). In People v. Wilcox (2013) 217 Cal. App. 4th 618, 623-627, we rejected
the reasoning in Clytus and concluded that because a defendant is “sentenced” on the date
sentence is imposed, a suspended prison term imposed before but ordered executed after
October 1, 2011, is to be served in state prison and not county jail pursuant to
section 1170, subdivision (h). This conclusion is consistent with the majority of appellate
courts to address this subject. (People v. Kelly (2013) 215 Cal. App. 4th 297, 300-306
[Fourth Dist., Div. Two]; People v. Mora (2013) 214 Cal. App. 4th 1477, 1481-1482
[Fourth Dist., Div. One]; Gipson, supra, 213 Cal.App.4th at pp. 1525-1526, 1528-1530
[Second Dist., Div. Two].) For the reasons stated in Wilcox, we reject defendant's claim
here as well. Defendant having been sentenced to prison prior to October 1, 2011, the
court correctly executed—without change—the sentence already imposed. Defendant is
not entitled to have her state prison commitment vacated and to be committed instead to
serve her term in county jail.
                                     DISPOSITION
       The judgment is affirmed.



                                                            RAYE              , P. J.

We concur:



      NICHOLSON             , J.



      HOCH                  , J.


                                             3